        Case 1:16-cv-08193-VSB-OTW Document 50 Filed 05/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                         :
ALLISON WILLIAMS,
                                         :
                        Plaintiff,       :                       16-CV-8193 (VSB) (OTW)
                                         :
              -against-                  :                               ORDER
                                         :
NEW YORK CITY HOUSING AUTHORITY, et al., :
                                         :
                        Defendants.      :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint agenda for the May 16, 2019 Status

Conference. (ECF 90 in Case No. 16-CV-4540). It appears that both outstanding disputes rely on

a deposition transcript that has not yet been created, meaning that these disputes will not be

ready to be fully discussed at the May 16 Conference.

         Accordingly, the May 16, 2019 Status Conference is ADJOURNED sine die. The parties

shall continue to meet and confer regarding the two raised disputes. If resolution cannot be

reached, the NYCHA Defendants shall file a joint letter motion to compel and for attorney’s

fees, limited to five pages, by May 28, 2019. Such letter motion shall have attached the full

deposition transcript of Allison Williams. Plaintiff’s Opposition due June 11, 2019. No replies

permitted.


         SO ORDERED.



                                                                 s/ Ona T. Wang
Dated: May 15, 2019                                                         Ona T. Wang
       New York, New York                                          United States Magistrate Judge
